Order entered January 2, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01252-CV

                              SHERIE MCINTYRE, Appellant

                                              V.

                        UNITED SUPERMARKETS, LLC, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-04087-2018

                                          ORDER
       Before the Court is the December 31, 2019 request of Collin County District Clerk Lynne

Finley for an extension of time to file the requested supplemental clerk’s record. We GRANT

the request and extend the time to January 13, 2020.

       On the Court’s own motion, we extend the time for appellant to file her brief on the

merits to January 17, 2020.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE